Citation Nr: 0800827	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION


The veteran served on active duty from January 1982 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefit 
sought on appeal.   

In the June 2004 rating decision, the RO also denied service 
connection for tinnitus and for sleep apnea.  The veteran 
submitted a timely notice of disagreement as to those 
denials.  

Subsequently, in a memorandum dated in May 2005, the RO 
reported that during a telephone conversation with the 
veteran, the veteran clarified that he was not claiming 
service connection for sleep apnea on a direct basis, which 
was the basis of the denial in the June 2004 rating decision.  
He stated that he was claiming entitlement to service 
connection instead on a secondary basis, and that the claimed 
sleep apnea was due to service-connected PTSD.  On this 
basis, in the memorandum the RO determined that because the 
RO had not denied service connection on a secondary basis, 
the claim was not on appeal, and the RO considered the 
present communication to be a new claim for service 
connection for sleep apnea secondary to service-connected 
PTSD.  

Later, in a December 2005 rating decision, the RO denied 
entitlement to service connection for sleep apnea as 
secondary to service-connected PTSD.  The veteran did not 
appeal as to that denial, and that claim is therefore not 
before the Board at this time.

The veteran did perfect an appeal from the June 2004 rating 
decision as to the tinnitus claim.  Subsequently, however, in 
a September 2005 rating decision, the RO granted service 
connection for that disability.  Because the RO granted the 
veteran's claim for service connection for tinnitus, that 
claim is therefore not before the Board on appeal at this 
time.   




FINDING OF FACT

The medical evidence does not show that veteran has a hearing 
loss as defined by the VA.
	

CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
February 2004 and March 2006.  The RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claim on appeal for service connection.  

VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claims in statements made.  
Also, the claim was subsequently readjudicated and the 
veteran was provided a statement of the case in September 
2005.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied. Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
RO gave notice of requirements under Dingess in a letter of 
March 2006.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for a higher initial rating, the Board finds that the veteran 
is not prejudiced by a decision at this time.  Any question 
of appropriate notice pursuant to Dingess is moot since the 
claim is denied below. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including reports of VA 
examination, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran is claiming that he is entitled to service 
connection for hearing loss.  For the purpose of applying the 
laws administered by the VA, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  However, unless a hearing loss as defined under 
38 C.F.R. § 3.385 is shown, VA may not grant service 
connection for hearing loss.

None of the audiometric testing reports on file show evidence 
of a hearing loss of either ear as defined by VA during 
active service.  38 C.F.R. § 3.385.  During service, 
audiometric test findings are contained in reports of 
examinations dated in January 1982, March 1985 and December 
1985.  During each of those examinations, audiometric testing 
revealed pure tone thresholds that were all below the 
thresholds required to be considered hearing loss under 38 
C.F.R. § 3.385.  That is, none of the examinations showed 
results in which at any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz, there was one pure tone threshold of 40 
decibels or greater; or a pure tone threshold of 26 decibels 
or greater in at least three of the frequencies.

Further, the pure tone thresholds revealed by the audiometric 
testing in the three service examination reports ranged only 
from zero to 10 decibels; none shown in the three service 
examinations were beyond the range of normal hearing.  
Current Medical Diagnosis and Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988) as cited in Hensley v. Brown, 5 
Vet. App. 155 (1993) ("the threshold for normal hearing is 
from 0 to 20 [decibels], and higher threshold levels indicate 
some degree of hearing loss").

Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley, service connection may still be established if it is 
shown that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  So if a hearing loss 
as defined under 38 C.F.R. § 3.385 is shown after service, 
and this is shown to be related to service, then VA can grant 
service connection for a hearing loss.

After the veteran's period of active service ending in March 
1986, the following medical evidence is available.  

An August 2004 private audiology evaluation report included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of 
audiometric data).  Furthermore, even if not precluded, a 
visual analysis of that report does not reveal any clear 
indication as to whether the recorded pure tone thresholds 
would meet the requirements for hearing to be considered a 
disability under 38 C.F.R. § 3.385 in either ear.
 
The report of a VA examination in July 2005 contains results 
of audiometric testing, which reveals pure tone thresholds of 
10, 15, 15, 15, and 20 decibels in the veteran's left ear, 
and 10, 15, 15, 10, and 15 decibels in the veteran's right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  
Speech audiometry revealed speech recognition ability of 100 
percent for the left ear, and 96 percent in the right ear.  
The report concluded with a summary that test results 
revealed clinically normal hearing in the left and right 
ears.

The report of a September 2005 VA examination for ear disease 
did not include audiometric testing for hearing loss.  That 
report only addressed the veteran's tinnitus and contains an 
opinion that the tinnitus was the result of the veteran's 
military service. 

In summary, the evidence of record during the veteran's 
period of active duty shows that the veteran did not have a 
hearing loss disability as defined under the standards of 38 
C.F.R. § 3.385.  Such is not required for service connection, 
however, as service connection is still possible if the 
veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385 and the condition can be 
linked to service. Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

All of the evidence, including the most recent VA 
audiological evaluation in July 2005, shows that the 
appellant does not currently have a hearing loss in either 
ear by VA standards as set forth in 38 C.F.R. § 3.385.  Thus, 
there is no current hearing loss disability for which service 
connection may be granted.  As such, the appellant's claim of 
entitlement to service connection for hearing loss must be 
denied.
 
In sum, the preponderance of the evidence is against the 
claim for service connection for hearing loss.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran essentially claims that he has hearing loss due 
to service, which is severe enough to be service-connected.  
However, this standing alone, is insufficient to establish 
service connection because the evidence must also show that 
the veteran currently has a chronic hearing loss, as defined 
by 38 C.F.R. § 3.385, which was caused by an inservice 
injury.  While the veteran believes that he has the claimed 
hearing loss that is  related to his military service, he is 
a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 

ORDER

Service connection for hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


